Exhibit 10.9


AMENDMENT NUMBER ONE
TO THE
SUNTRUST BANKS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


The SunTrust Banks, Inc. Supplemental Executive Retirement Plan, as amended and
restated effective as of January 1, 2011, is amended as set forth below,
effective as of January 1, 2012.


1.
Article 1 is amended to add two new paragraphs at the end to read as follows:



Effective January 1, 2012, this Plan is amended to cease the accrual of benefits
for all Participants at the end of business on December 31, 2011. On and after
the freeze of the Plan, no new Participants will be admitted to the Plan, and
for existing Participants, no additional compensation or service will be
considered to determine benefit amounts. Service on and after January 1, 2012
will continue to be considered for vesting purposes and for determining
eligibility for early retirement benefits. Further, interest credits will
continue to accrue with respect to any portion of a Participant’s SERP Benefit
attributable to his SERP Personal Pension Account.


Notwithstanding anything herein or in any individual agreement a Participant has
to the contrary, if a Participant is subject to the terms of an individual
agreement (including a change in control agreement) with SunTrust or an
Affiliate that provide for the crediting of additional age and/or service under
the Plan upon certain types of terminations of employment (an “Individual
Agreement”), no such age or service crediting will occur after the end of
business on December 31, 2011 for purposes of determining benefit accruals under
the Plan. However, any such applicable age and/or service credits provided for
in an Individual Agreement will continue to be considered for vesting purposes
and for determining eligibility for early retirement benefits under the Plan.


2.
Section 2.22 is amended to add a new sentence immediately following the second
sentence therein to read as follows:



Effective January 1, 2012, SERP Average Compensation means for each Tier 1
Participant and each Tier 2 Participant who terminates employment with SunTrust
and all Affiliates on or after January 1, 2012, the average of such
Participant’s SERP Compensation for the three (3) full calendar years out of the
ten (10) full calendar years immediately preceding January 1, 2012 that will
produce the largest amount.


3.
Section 2.23 is amended to add a new subsection (c) at the end to read as
follows:



(c) Freeze of SERP Benefit. Notwithstanding anything herein to the contrary, the
SERP Benefits of all Participants shall be frozen and cease to accrue at the end
of business on December 31, 2011.


4.
Section 2.24 is amended to add a new subsection (c) at the end to read as
follows:



(c) Freeze of SERP Compensation. Notwithstanding anything herein to the
contrary, SERP Compensation shall not include any compensation earned after the
end of business on December 31, 2011.


5.
Section 2.25 is amended to add a new sentence at the end to read as follows:



Notwithstanding anything herein to the contrary, the SERP Service of all
Participants shall be frozen and cease to accrue at the end of business on
December 31, 2011; provided however, a Participant’s service on and after
January 1, 2012 will continue to be considered for vesting purposes and for
determining eligibility for early commencement reduction factors used in the
Retirement Plan.


6.
Article 3 is amended to add a new paragraph at the end to read as follows:



Notwithstanding anything herein to the contrary, effective on and after January
1, 2012, no person shall be eligible to enter the Plan. Participants as of
January 1, 2012 with a SERP Benefit will continue to be Participants, but shall
not be eligible to accrue any additional benefits under the Plan after the end
of business on December 31, 2011.


7.
Section 4.1 is amended to add a new subsection (e) at the end to read as
follows:



(e) Freeze of SERP Benefits. Notwithstanding anything herein to the contrary,
the SERP Benefits of all Participants shall be frozen and cease to accrue at the
end of business on December 31, 2011; provided however, a Participant’s service
on and after January 1, 2012 will continue to be considered for vesting purposes
and for determining eligibility for early commencement reduction factors set
forth in Section 4.1(b), and to the extent any portion of a Participant’s SERP
Benefit is attributable to his SERP Personal Pension Account, interest credits
shall continue to accrue in the same manner and at the same rate as would accrue
on the Personal Pension Account under the Retirement Plan until such amount is
paid or commences under this Article 4.


8.
Section 13.4(a) is revised in its entirety to read as follow:



(a)
notwithstanding anything herein or in an Individual Agreement to the contrary,
such Participant’s SERP Average Compensation shall be equal to the highest
amount of his or her SERP Compensation for any full calendar year during the ten
(10) consecutive calendar years which end on or immediately before December 31,
2011.



9.
Section 13.4(b) is amended to add a new subsection (3) at the end to read as
follows:



(3)
Notwithstanding anything herein or in an Individual Agreement to the contrary,
the SERP Service of all Participants shall be frozen and cease to accrue at the
end of business on December 31, 2011; provided however, any SERP Service the
Participant is entitled to above will continue to be considered for determining
eligibility for early commencement reduction factors used in the Retirement
Plan.



10.
Section 13.5(a) is revised in its entirety to read as follows:



(a)
notwithstanding anything herein or in an Individual Agreement to the contrary,
such Participant’s SERP Average Compensation shall be equal to the highest
amount of his or her SERP Compensation for any full calendar year during the ten
(10) consecutive calendar years which end on or immediately before December 31,
2011.



11.
Section 13.5(b) is amended to add a new sentence at the end to read as follows:



Notwithstanding anything herein or in an Individual Agreement to the contrary,
the SERP Service of all Participants shall be frozen and cease to accrue at the
end of business on December 31, 2011; provided however, a Participant’s service
on and after January 1, 2012 will continue to be considered for determining
eligibility for early commencement reduction factors used in the Retirement
Plan.


